Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          
                                                      Response to Amendment


Drawings 
The drawing filed on 11/22/2019 is accepted by the Examiner.
Based on telephone interview on September 3, 2021, with respect to cancellation of claims 2, 4, 9, 11, 16, 18, and amended claims 1, 3, 5-8, 12, 15, 17 and 19-21, also review of prior art of record, all have been fully considered and are persuasive.    
             The claims 1, 3, 5-8, 10, 12-15, 17 and 19-21 now renumbered as 1-15 are allowed.  

                                                EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (Yayoi M. Romans, Reg No. 77,372), on September 3, 2021, without traverse.

           The amended claims 1, 3, 5-8, 12, 15, 17 and 19-21 as follows: 
          Cancel claims 2, 4, 9, 11, 16 and 18.

           Claim 1. (Currently Amended) A brain image data processing apparatus comprising a
processor configured to perform:
           a brain image data reading taken by MRI (magnetic resonance imaging) or CT (computer tomography), in which site regions for identifying each site are set at positions corresponding to each site of a brain; 
           probability calculation 
           a determination , 
           wherein in the probability calculation, a geodesic distance between each pixel and each site region is calculated for each pixel not included in any site region, and the probability that each pixel is included in each site region is calculated based on the geodesic distance, and 
           wherein the processor is further configured to perform an updating for updating setting of the site region in the brain image data so as to include the pixels determined to belong to each site region based on 18a determination result by the determination.
           Claim 2. (Canceled)
           Claim 3. (Currently Amended) The brain image data processing apparatus according to claim 1, wherein in the determination, it is determined 
belongs to the site region when the probability calculated by the probability calculation
           Claim 4. (Canceled) 
           Claim 5. (Currently Amended) The brain image data processing apparatus according to claim 1, [[4,]] wherein the processor is further configured to perform 
           Claim 6. (Currently Amended) The brain image data processing apparatus according to claim 5, wherein in the process repeating, it is determined 
           Claim 7. (Currently Amended) The brain image data processing apparatus according to claim 5, wherein in the process repeating, it is determined 
           Claim 8. (Currently Amended) A brain image data processing method for causing a computer to perform the following steps: 
           a brain image data reading step of reading brain image data taken by MRI (magnetic resonance imaging) or CT (computer tomography), in which site regions for identifying each site are set at positions corresponding to each site of a brain; 
           a probability calculation step of calculating a probability that each pixel is included in each site region based on a distance between each pixel and each site region for each pixel not included in any site region in the brain image data read in the brain image data reading step; and  
           19a determination step of determining which site region each pixel belongs to, based on the probability calculated by the probability calculation step, 
wherein the probability calculation step calculates a geodesic distance between each pixel and each site region for each pixel not included in any site region, and calculates the probability that each pixel is included in each site region based on the geodesic distance, and 
           wherein the method further comprises an updating step for updating setting of the site region in the brain image data so as to include the pixels determined to belong to each site region based on 18a determination result by the determination step.
           Claim 9. (Canceled)
           Claim 11. (Canceled)
           Claim 12. (Currently Amended) The brain image data processing method according to claim 8 [[11], further comprising a process repeating step of repeating a process by the probability calculation step, the determination step, and the updating step until a preset stop condition is satisfied, for the brain image data in which the setting of the site region has been updated by the updating step.
           Claim 15. (Currently Amended) A non-transitory computer-readable medium storing a brain image data processing program for causing a computer to perform the following steps:
           a brain image data reading step of reading brain image data taken by MRI (magnetic resonance imaging) or CT (computer tomography), in which site regions for identifying each site are set at positions corresponding to each site of a brain; 
           a probability calculation step of calculating a probability that each pixel is included in each site region based on a distance between each pixel and each site region for each pixel not included in any site region in the brain image data read in the brain image data reading step; and 
           a determination step of determining which site region each pixel belongs to, based on the probability calculated by the probability calculation step,
wherein the probability calculation step calculates a geodesic distance between each pixel and each site region for each pixel not included in any site region, and calculates the probability that each pixel is included in each site region based on the geodesic distance, and 
           wherein the steps further comprises an updating step for updating the setting of the site region in the brain image data so as to include the pixels determined to belong to each site region based on 18a determination result by the determination step.
           Claim 16. (Canceled)
           Claim 17. (Currently Amended) The non-transitory computer-readable medium storing the brain image data processing program according to claim 15, wherein the determination step determines that a target pixel belongs to the site region when the probability calculated by the probability calculation step is larger than a preset threshold value.
           Claim 18. (Canceled)
           Claim 19. (Currently Amended) The non-transitory computer-readable medium storing the brain image data processing program according to claim 15 [[18]], further comprising a process repeating step of repeating a process by the probability calculation step, the determination step, and the updating step until a preset stop condition is satisfied, for the brain image data in which the setting of the site region has been updated by the updating step.
           Claim 20. (Currently Amended) The non-transitory computer-readable medium storing the brain image data processing program according to claim 19, wherein the process repeating step determines that the stop condition is satisfied when the setting of the site region in the brain image data is not changed from a previous process.
           Claim 21. (Currently Amended) The non-transitory computer-readable medium storing the brain image data processing program according to claim 19, wherein



                                          REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to a brain image data processing apparatus, a brain image data processing method, and a brain image data processing program.
           Based on applicant’s amendment, with respect to claim 1, representative of claims 8 and 15, the closest prior art of record (Nitzken), reference is directed to computer analysis of medical image data, and in particular to the analysis of medical images of the brain and to the characterization of neurological conditions of the brain based on such analysis, but does not teach or suggest, among other things, “wherein in the probability calculation, a “geodesic distance” between each pixel and each site region is calculated for each pixel not included in any site region, and the probability that each pixel is included in each site region is calculated based on the geodesic distance, and wherein the processor is further configured to perform an updating for “updating setting of the site region” in the brain image data so as to include the pixels determined to belong to each site region based on 18a determination result”.
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Nitzken) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667    
September 3, 2021